Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of March 8, 2013
effective as of March 8,2013 among Domino’s Pizza, Inc., a Delaware corporation
(the “Company”), and Domino’s Pizza LLC, a Michigan limited liability company
(“DPLLC” or the “Principal Subsidiary”) and J. Patrick Doyle (the “Executive”).

Recitals

1. The operations of the Company and its Affiliates (as defined in
Sub-Section 11.1) are a complex matter requiring direction and leadership in a
variety of areas.

2. The Executive has experience and expertise that qualify him to provide the
direction and leadership required by the Company and its Affiliates.

3. Subject to the terms and conditions set forth below, the Company and DPLLC
wish to employ the Executive as its President and Chief Executive Officer and
the Executive wishes to accept such employment.

Agreement

Now, therefore, the parties agree as follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment as
President and Chief Executive Officer of the Company, effective as of March 8,
2013 (the “Effective Date”).

2. Term. Subject to earlier termination as hereafter provided, the Executive
shall be employed hereunder for a term commencing on the Effective Date and
ending on March 1, 2016. The term of the Executive’s employment under this
Agreement is hereafter referred to as “the term of this Agreement” or “the term
hereof.”

3. Capacity and Performance.

3.1. Offices. During the term hereof, the Executive shall serve the Company in
the office of President and Chief Executive Officer. In such capacity, the
Executive shall be responsible for the Company’s operations and financial
performance and the coordination of the Company’s strategic direction. In
addition, for as long as the Executive is employed by the Company and without
further compensation, the Executive shall, if so elected or appointed from time
to time, serve as a member of the Company’s Board of Directors (the “Board”) and
as a director and officer of DPLLC and of one or

 

1



--------------------------------------------------------------------------------

more of the Company’s other Affiliates. The Executive shall be subject to the
direction of the Board and shall have such other powers, duties and
responsibilities consistent with the Executive’s position as President and Chief
Executive Officer as may from time to time be prescribed by the Board.

3.2. Performance. During the term hereof, the Executive shall be employed by the
Company on a full-time basis and shall perform and discharge, faithfully,
diligently and to the best of his ability, his duties and responsibilities
hereunder. During the term hereof, the Executive shall devote his full business
time exclusively to the advancement of the business and interests of the Company
and its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental, political, charitable
or academic position during the term of this Agreement, except for such
directorships or other positions which he currently holds and has disclosed to
the Company on Exhibit 3.2 hereof and except as otherwise may be approved in
advance by the Board, which approval shall not be unreasonably withheld.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under this Agreement and subject to performance of the Executive’s
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise:

4.1. Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of $875,500 per year, payable in accordance with the
payroll practices of the Company for its executives and subject to increase from
time to time by the Board in its sole discretion. Such base salary, as from time
to time increased, is hereafter referred to as the “Base Salary”.

4.2. Bonus Compensation. During the term hereof, the Executive shall participate
in the Company’s Senior Executive Annual Incentive Plan, as it may be amended
from time to time pursuant to the terms thereof (the “Plan,” a current copy of
which is attached hereto as Exhibit 4.2) and shall be eligible for a bonus award
thereunder (the “Bonus”). For purposes of the Plan, the Executive shall be
eligible for a Bonus (as defined in the Plan), and the Executive’s Specified
Percentage (as defined in the Plan) shall be 200% of Base Salary. Whenever any
Bonus payable to the Executive is stated in this Agreement to be prorated for
any period of service less than a full year, such Bonus shall be prorated by
multiplying (x) the amount of the Bonus otherwise payable for the applicable
fiscal year in accordance with this Sub-Section 4.2 by (y) a fraction, the
denominator of which shall be 365 and the numerator of which shall be the number
of days during the applicable fiscal year for which the Executive was employed
by the Company. Any compensation paid to the Executive as Bonus shall be in
addition to the Base Salary.

 

2



--------------------------------------------------------------------------------

4.3. Equity and Other Incentive Compensation Awards. The Executive shall be
eligible for stock and other incentive compensation awards under the Company’s
2004 Equity Incentive Plan, attached hereto as Exhibit A-I, as it may be amended
from time to time (the “Stock Plan”).

4.4. Vacations. During the term hereof, the Executive shall be entitled to four
(4) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. The Executive may not accumulate or carry over from one
(1) calendar year to another any unused, accrued vacation time. The Executive
shall not be entitled to compensation for vacation time not taken.

4.5. Other Benefits.

4.5.1. During the term hereof and subject to any contribution therefor generally
required of executives of the Company or the Principal Subsidiary, as
applicable, the Executive shall be entitled to participate in all employee
benefit plans, including without limitation any 40I(k) plan, from time to time
adopted by the Board and in effect for executives of the Company or the
Principal Subsidiary, as applicable, generally (except to the extent such plans
are in a category of benefit otherwise provided the Executive hereunder and in
any event excluding any incentive, stock option, stock purchase (except for any
stock purchase plan under Code Section 423), profit sharing, deferred
compensation, bonus compensation or severance programs). Such participation
shall be subject to (i) the terms of the applicable plan documents and
(ii) generally applicable policies of the Company or the Principal Subsidiary,
as applicable. Both the Company and the Principal Subsidiary may alter, modify,
add to or delete their employee benefit plans at any time as the Board, in its
sole judgment, determines to be appropriate.

4.5.2. Notwithstanding anything set forth in Sub-Section 4.5.1, as of the
execution date of this Agreement, during the term hereof and subject to any
contribution therefor generally required of executives of the Company or the
Principal Subsidiary, as applicable, the Executive and his spouse shall be
entitled to participate in the Company’s health plan in accordance with the
terms of the applicable plan documents.

4.6. Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel, incurred or paid by the Executive in the performance of his
duties and responsibilities hereunder, subject to (i) any expense policy of the
Company or the Principal Subsidiary, as applicable, set by the Board from time
to time, other than with respect to first class air travel, and (ii) such
reasonable substantiation and documentation

 

3



--------------------------------------------------------------------------------

requirements as may be specified by the Board from time to time. All Business
Expenses shall be reimbursed by the end of the calendar year in which the
expenses are incurred. Pursuant to Code Section 409A, the amount of expenses
eligible for reimbursement during a calendar year shall not affect expenses
eligible for reimbursement in another calendar year, and the Executive’s right
to reimbursement shall not be subject to liquidation or exchange for any other
benefit.

4.7. Miscellaneous.

4.7.1. The Company shall pay or reimburse the Executive for his business
association dues and expenses up to $11,000 per year, with Board approval of any
material increase in cost above such amount. Such reimbursement shall occur no
later than the end of the calendar year in which the dues and expenses are
incurred.

4.7.2. The Company shall provide the Executive with directors and officers
insurance and personal liability protection described on Exhibit B.

4.7.3. The Company acknowledges its obligation to furnish the Executive (which
for purposes of this Sub-Section 4.7.3 includes the Executive’s spouse, family
and guests when accompanying him), with transportation during the term hereof
that provides him with security to address bona fide business-oriented security
concerns, and shall, at the Company’s expense, make available to the Executive,
Company or other private aircraft for business and personal use at his
discretion, provided that any such personal use shall be limited to thirty-five
(35) hours per calendar year (the “Yearly Aircraft Hours”). It is recognized
that travel by the Executive on Company or other private aircraft is required
for security purposes and, as such, all uses by the Executive shall constitute
business use of the aircraft and shall not be subject to reimbursement by the
Executive. The Company shall provide additional payments to the Executive on a
fully grossed up basis to cover applicable federal, state and local income and
excise taxes, when and to the extent, if any, that such taxes are payable by the
Executive, including, without limitation, any tax imposed by Section 4999 of the
Code or any similar tax, with respect to the foregoing aircraft usage. Such
reimbursement for taxes shall be paid to the Executive by the Company within
five (5) business days after receipt of acceptable substantiation by the
Company; provided, that the tax payments or reimbursements to the Executive
shall in all events be paid no later than the end of the Executive’s taxable
year next following the taxable year in which the taxes are remitted by the
Executive to the Internal Revenue Service or any other applicable taxing
authority. For personal use of the Company or other private aircraft in excess
of the Yearly Aircraft Hours, the Executive shall be subject to a usage level
and cost to be negotiated with the Board from time to time at rates in
accordance with Standard Industrial Fare Level rates stipulated by

 

4



--------------------------------------------------------------------------------

the U.S. Department of Transportation or in the Time Sharing Agreement dated
February 25, 2010, as may be amended from time to time, between the Executive
and Domino’s Pizza LLC or any subsequent Time Sharing Agreement between the
Executive and Domino’s Pizza LLC.

4.7.4. The Company shall pay or reimburse the Executive for his reasonable legal
fees and expenses incurred in connection with the review of this Agreement and
other agreements referred to herein in an aggregate amount not to exceed
$10,000. Such payment or reimbursement shall occur no later than the last day of
the calendar year in which such fees and expense were incurred.

5. Termination of Services and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s services hereunder shall
terminate prior to the expiration of the term of this Agreement under the
circumstances set forth below:

The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in this Section 5 constitutes a “separation from service”
within the meaning of Code Section 409A.

5.1. Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate,
and the Company shall pay to the Executive’s designated beneficiary (or, if no
beneficiary has been designated by the Executive, to his estate) within thirty
(30) days following death, any Base Salary earned but unpaid through the date of
death, any Bonus for the fiscal year preceding the year in which death occurs
that was earned but has not yet been paid and, at the times the Company pays its
executives bonuses in accordance with its general payroll policies, but not to
exceed two and one half (2 1/2) months following the calendar year in which
earned, an amount equal to that portion of any Bonus earned but unpaid during
the fiscal year of the Executive’s death (pro-rated in accordance with
Sub-Section 4.2) .

5.2. Disability.

5.2.1. In the event the Executive incurs a disability that prevents him from
performing his duties as President and Chief Executive Officer during the term
of the Agreement, the Executive shall continue to receive his Base Salary in
accordance with Sub-Section 4.1 and to receive benefit plan coverage in
accordance with Sub-Section 4.5, to the extent permitted by the then-current
terms of the applicable benefit plans, until the Executive becomes eligible for
commencement of disability income benefits under any disability income plan
maintained by the Company or the Principal Subsidiary, as applicable (a
“Disability Plan”), or until the termination of his employment, whichever first

 

5



--------------------------------------------------------------------------------

occurs. Within thirty (30) days after commencement of Disability Plan benefits
to the Executive, or upon his termination of employment, whichever first occurs,
the Company shall pay to the Executive any Base Salary earned but unpaid through
the date Disability Plan benefits commence or employment termination and any
Bonus for the fiscal year preceding the year Disability Plan benefits commence
or employment termination that was earned but unpaid. While still employed and
covered by the long-term Disability Plan of the Company or the Principal
Subsidiary and for a period not to exceed eighteen (18) months or termination as
an employee under the long-term Disability Plan, whichever occurs first, the
Company shall pay the Executive, at its regular pay periods, an amount equal to
the difference between the Base Salary and the amount of disability income
benefits that the Executive receives pursuant to the long-term Disability Plan
with respect to such period. At the times the Company pays its executive bonuses
generally, but no later than two and one half (2 1/2) months after the end of
the fiscal year to which a Bonus relates, the Company shall pay the Executive an
amount equal to that portion of any Bonus earned but unpaid during the fiscal
year of Disability Plan payments or employment termination (pro-rated in
accordance with Sub-Section 4.2). Notwithstanding the foregoing, if all or a
portion of the disability benefits provided herein are deemed to constitute
nonqualified deferred compensation that is not exempt under Code Section 409A or
does not qualify under the Code Section 409A disability definition, such
disability amounts shall be aggregated and delayed until the Executive satisfies
the disability definition requirements under Code Section 409A, or separates
from service with the Company and its Principal Subsidiary, whichever occurs
first, and at such time, the Executive shall receive a lump sum payment equal to
the aggregate delayed disability benefit amounts, and any remaining amounts
shall be paid in accordance with the regularly scheduled payment dates.

5.2.2. The intent of Sub-Section 5.2 is to ensure that through the aggregate
provision of Base Salary, Bonus and Disability Plan benefits, the Executive’s
cash compensation shall not be diminished during a disability that prevents him
from performing his duties as President and Chief Executive Officer during the
term of this Agreement. Provided, however, that in no event shall the Executive
receive aggregate cash compensation from Base Salary, Bonus and Disability Plan
benefits that exceeds the cash compensation that he otherwise would have
received under this Agreement had he not incurred a disability. Therefore,
except as provided in Sub-Section 5.2.1, if the Executive is still employed
while receiving disability income payments under any Disability Plan, the
Executive shall not be entitled to receive any Base Salary under Sub-Section 4.1
or Bonus payments under Sub-Section 4.2 but shall continue to participate in
benefit plans of the Company or the Principal Subsidiary, as applicable, in
accordance with Sub-Section 4.5 and the terms of such plans, until

 

6



--------------------------------------------------------------------------------

the termination of his employment and, solely with respect to benefits provided
under Sub-Section 4.5.2, thereafter.

5.2.3. If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform his duties and
responsibilities hereunder as President and Chief Executive Officer, the
Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company to whom the Executive or his
duly appointed guardian, if any, has no reasonable objection to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue, subject to any
requirements under Code Section 409A, if applicable. If such question shall
arise and the Executive shall fail to submit to such medical examination, the
Board’s determination of the issue shall be binding on the Executive. In the
event that the Executive’s employment is terminated due to disability pursuant
to this Sub-Section 5.2, the Executive shall be entitled to the vested,
outstanding equity grants under the Company’s Stock Plan and the compensation
set forth in Sub-Section 5.4 below, provided that the Executive shall be
entitled to no duplicative benefits between Sub-Sections 5.2 and 5.4.

5.3. By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) the Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of, his duties to the Company or any of its Affiliates, and the
Executive does not cure such failure or negligence within the twenty-five
(25) day period immediately following his receipt of such written allegations
from the Board, (ii) the commission of fraud, embezzlement or theft by the
Executive with respect to the Company or any of its Affiliates; or (iii) the
conviction of the Executive of, or plea by the Executive of nolo contendere to,
any felony or any other crime involving dishonesty or moral turpitude. Upon the
giving of notice of termination of the Executive’s employment hereunder for
Cause, the Company shall have no further obligation or liability to the
Executive hereunder, other than for Base Salary earned but unpaid through the
date of termination and vested, outstanding equity grants under the Company’s
Stock Plan. Without limiting the generality of the foregoing, the Executive
shall not be entitled to receive any Bonus amounts which have not been paid
prior to the date of termination.

5.4. By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive (i) Base Salary earned but unpaid through the date of termination,
plus (ii) twenty-four (24)

 

7



--------------------------------------------------------------------------------

monthly severance payments, each in an amount equal to the Executive’s monthly
base compensation in effect at the time of such termination (i.e., 1/12th of the
Base Salary), plus (iii) any unpaid portion of any Bonus for the fiscal year
preceding the year in which such termination occurs that was earned but has not
been paid, plus (iv) at the times the Company pays its executives bonuses
generally, but no later than two and one half (2 1/2) months after the end of
the fiscal year in which the bonus is earned, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such termination
(pro-rated in accordance with Sub-Section 4.2), plus (v) vested, outstanding
equity grants under the Company’s Stock Plan.

5.5. By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, upon notice to the Company setting forth
in reasonable detail the nature of such Good Reason. The following shall
constitute “Good Reason” for termination by the Executive: (i) failure of the
Company to continue the Executive in the position of President and Chief
Executive Officer; (ii) material diminution in the nature and scope of the
Executive’s responsibilities, duties or authority, including without limitation
the failure to continue the Executive as a member of the Board of the Company or
the Principal Subsidiary; provided, however, that the failure to so continue the
Executive shall not constitute Good Reason if such failure occurs in connection
with the sale or other disposition of the corporation as to which he has ceased
to have board membership; and provided, further, that the Company’s failure to
continue the Executive’s appointment or election as a director or officer of any
of its Affiliates (exclusive of DPLLC) and any diminution of the business of the
Company or any of its Affiliates shall not constitute Good Reason;
(iii) material failure of the Company to provide the Executive the Base Salary
and benefits (including Company-sponsored fringe benefits) in accordance with
the terms of Section 4 hereof; or (iv) relocation of the Executive’s office to
an area outside a fifty (50) mile radius of the Company’s current headquarters
in Ann Arbor, Michigan. In the event of termination in accordance with this
Sub-Section 5.5, then the Company shall pay the Executive the amounts specified
in Sub-Section 5.4.

5.6. By the Executive Other than for Good Reason. The Executive may terminate
his employment hereunder at any time upon ninety (90) days’ notice to the
Company. In the event of termination of the Executive pursuant to this
Sub-Section 5.6, the Board may elect to waive the period of notice, or any
portion thereof. The Company will pay the Executive his Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Sub-Section 5.6, the Company shall have no further obligation or liability to
the Executive, other than (i) payment to the Executive of his Base Salary for
the period (or portion of such period) indicated above and (ii) at the times the
Company pays its executives bonuses generally, not to exceed two and one-half
(2 1/2) months after the end of the year in which earned, an amount equal to
that portion of any Bonus earned but unpaid during the fiscal year of such
termination (pro-rated in

 

8



--------------------------------------------------------------------------------

accordance with Sub-Section 4.2), plus any vested, outstanding equity grants
under the Company’s Stock Plan.

5.7. Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
by the expiration of the term hereof or otherwise, then such employment shall be
at will.

6. Effect of Termination. The provisions of this Section 6 shall apply in the
event of termination due to the expiration of the term, pursuant to Section 5 or
otherwise.

6.1. Delayed Payments for Specified Employees. Notwithstanding the provisions of
Section 5 above, if the Executive is a “specified employee” as defined in Code
Section 409A, determined in accordance with the methodology established by the
Company as in effect on the Executive’s termination (a “Specified Employee”),
amounts not then exempt from Code Section 409A that otherwise would have been
payable and benefits not then exempt from Code Section 409A that otherwise would
have been provided under Section 5 during the six (6) month period following the
Executive’s termination, shall instead be paid, with interest at the applicable
federal rate, determined under Code Section 7872(t)(2)(A) (“Interest”), and the
delayed payments shall be aggregated and paid in a lump sum (or provided in the
case of non-exempt benefits) on the first business day after the date that is
six months following the Executive’s “separation from service” within the
meaning of Code Section 409A, or upon the Executive’s death, if earlier (the
“Delayed Payment Date”). Thereafter the Executive shall receive any remaining
payments and benefits as if there had been no earlier delay.

6.2. Payment in Full. Payment by the Company of any Base Salary, Bonus or other
specified amounts that are due the Executive under the applicable termination
provision of Section 5 shall constitute the entire obligation of the Company and
its Affiliates to the Executive, except that nothing in this Sub-Section 6.2 is
intended or shall be construed to affect the rights and obligations of the
Company and its Affiliates, on the one hand, and the Executive, on the other,
with respect to any option plans, option agreements, subscription agreements,
stockholders agreements or other agreements to the extent said rights or
obligations survive termination of employment under the provision of documents
relating thereto.

6.3. Termination of Benefits. Except for any right of continuation of health
coverage at the Executive’s cost to the extent provided by Sections 601 through
608 of ERISA, benefits shall terminate pursuant to the terms of the applicable
benefit plans based on the date of termination of the Executive’s employment
without regard to any continuation of Base Salary or other payments to the
Executive following termination of his employment.

 

9



--------------------------------------------------------------------------------

6.4. Survival of Certain Provisions. Provisions of this Agreement shall survive
any termination if so provided herein or if necessary or desirable fully to
accomplish the purpose of other surviving provisions, including, without
limitation, the obligations of the Executive under Sections 7 and 8 hereof. The
obligation of the Company to make payments to or on behalf of the Executive
under Sub-Sections 5.2, 5.4 or 5.5 hereof is expressly conditioned upon the
Executive’s continued full performance of obligations under Sections 7 and 8
hereof. The Executive recognizes that, except as expressly provided in
Sub-Sections 5.2, 5.4 or 5.5, no compensation is earned after termination of
employment.

7. Confidential Information; Intellectual Property.

7.1. Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information; that the Executive may
develop Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall never use or
disclose to any Person (except as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates) any Confidential Information obtained by the Executive incident to
his employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
his employment terminates, regardless of the reason for such termination.

7.2. Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company or its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents then in the Executive’s possession or
control.

7.3. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in

 

10



--------------------------------------------------------------------------------

complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire.”

8. Restricted Activities.

8.1. Agreement not to Compete with the Company. The Executive agrees that during
the Executive’s employment hereunder and for a period of twenty-four (24) months
following the date of termination thereof (the “Non-Competition Period”), he
will not, directly or indirectly, own, manage, operate, control or participate
in any manner in the ownership, management, operation or control of, or be
connected as an officer, employee, partner, director, principal, consultant,
agent or otherwise with, or have any financial interest in, or aid or assist
anyone else in the conduct of, any business, venture or activity which competes
with, any business, venture or activity being conducted or actively being
planned to be conducted by the Company or being conducted or known by the
Executive to be actively being planned to be conducted by a group or division of
the Company or by any of its Affiliates, at or prior to the date (the “Date of
Termination”) on which the Executive’s employment under this Agreement is
terminated, in the United States or any other geographic area where such
business is being conducted or actively being planned to be conducted at or
prior to the Date of Termination. Notwithstanding the foregoing, ownership of
not more than five percent (5%) of any class of equity security of any publicly
held corporation shall not, of itself, constitute a violation of this Section 8.

8.2. Agreement Not to Solicit Employees or Customers of the Company. The
Executive agrees that during employment and during the Non-Competition Period he
will not, directly or indirectly, (a) recruit or hire or otherwise seek to
induce any employees of the Company or any of the Company’s Affiliates to
terminate their employment or violate any agreement with or duty to the Company
or any of the Company’s Affiliates, or (b) solicit or encourage any franchisee
or vendor of the Company or of any of the Company’s Affiliates to terminate or
diminish its relationship with any of them or to violate any agreement with any
of them, or, in the case of a franchisee, to conduct with any Person any
business or activity that such franchisee conducts or could conduct with the
Company or any of the Company’s Affiliates.

9. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon him pursuant to Sections 7 and 8
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants or agreements contained in Sections 7 or
8 hereof, the damage to the Company and its Affiliates could be irreparable. The
Executive therefore agrees that the Company and its Affiliates, in addition to
any other remedies available to it, shall be entitled to

 

11



--------------------------------------------------------------------------------

preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants or agreements. The parties
further agree that in the event that any provision of Section 7 or 8 hereof
shall be determined by any Court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or solicitation or similar covenants or
other obligations that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
any of its Affiliates any proprietary information of a third party without such
party’s consent.

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

11.1. Affiliates. “Affiliates” means the Principal Subsidiary and all other
persons and entities controlling, controlled by or under common control with the
Company, where control may be by management authority or equity interest.

11.2. Code. “Code” means the Internal Revenue Code of 1986, as amended.

11.3. Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business, and any and all information the disclosure of which would
otherwise be adverse to the interests of the Company or any of its Affiliates.
Confidential Information includes without limitation such information relating
to (i) the products and services sold or offered by the Company or any of its
Affiliates (including without limitation recipes, production processes and
heating technology), (ii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iii) the identity of the
suppliers of the Company and its Affiliates and (iv) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received belonging to
others with any understanding, express or implied, that it would not be
disclosed.

11.4. ERISA. “ERISA” means the federal Employee Retirement Income Security Act
of 1974, as amended, or any successor statute, and the rules and regulations

 

12



--------------------------------------------------------------------------------

thereunder, and, in the case of any referenced section thereof, any successor
section thereto, collectively and as from time to time amended and in effect.

11.5. Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trade marks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the Business or any
prospective activity of the Company or any of its Affiliates.

11.6. Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Code Section 409A. Payments and benefits provided under this Agreement are
intended to be exempt from or in compliance with Code Section 409A and are to be
interpreted and construed accordingly. For purposes of Code Section 409A, each
installment of payments and benefits provided hereunder is intended to be
treated as a separate payment, and any references in this Agreement to
“employment termination,” “termination from employment” or phrases of like kind
are intended to mean “separation from service” as defined under Code
Section 409A. Notwithstanding any other provision of this Agreement, the parties
hereto agree to take all actions (including adopting amendments to this
Agreement) as are required to comply with or minimize any potential additional
taxes and/or interest charges to the Executive as may be imposed under Code
Section 409A with respect to any payment or benefit due the Executive hereunder
(including the delay in some or all payments until the seventh month after the
Executive’s termination of employment).

14. Miscellaneous.

14.1. Assignment. Neither the Company nor DPLLC nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company or DPLLC may assign its rights and obligations under this
Agreement without the consent of the Executive in the event that the Company or
such Principal Subsidiary shall hereafter affect a reorganization, consolidate
with, or merge into, any other Person or transfer all or substantially all of
its properties or assets to any other Person, in which event such other Person
shall be deemed the “Company” or the “Principal Subsidiary” hereunder, as
applicable, for all purposes of this Agreement; provided, further, that

 

13



--------------------------------------------------------------------------------

nothing contained herein shall be construed to place any limitation or
restriction on the transfer of the Company’s Common Stock in addition to any
restrictions set forth in any stockholder agreement applicable to the holders of
such shares. This Agreement shall inure to the benefit of and be binding upon
the Company, the Principal Subsidiary and the Executive, and their respective
successors, executors, administrators, heirs and permitted assigns.

14.2. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

14.3. Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company and the Principal Subsidiary.

14.4. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (a) in the case of the Executive, to:

Mr. J. Patrick Doyle

Domino’s Pizza, Inc.

30 Frank Lloyd Wright Drive

Ann Arbor, MI 48105

with a copy to:

Ms. Margaret A. Hunter

Dykema Gossett PLLC

39577 Woodward Avenue, Suite 300

Bloomfield Hills, MI 48304

 

14



--------------------------------------------------------------------------------

or, (b) in the case of the Company, at its principal place of business and to
the attention of Board of Directors, with a copy to the General Counselor to
such other address as either party may specify by notice to the other actually
received.

14.5. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with the Company, its Affiliates or any of
their predecessors, with respect to the terms and conditions of the Executive’s
employment.

14.6. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

14.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

14.8. Joint and Several Liability. The Company and the Principal Subsidiary
shall be jointly and severally liable for all payment obligations of the Company
pursuant to this Agreement.

14.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

14.10. Consent to Jurisdiction. Each of the Company and the Executive by its or
his execution hereof, (i) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan for the purpose of any claim or action
arising out of or based upon this Agreement or relating to the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such claim or action, any claim that it or he is not subject personally to the
jurisdiction of the above-named courts, that its or his property is exempt or
immune from attachment or execution, that any such proceeding brought in the
above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court. Each of the Company and the
Executive hereby consents to service of process in any such proceeding in any
manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Sub-Section 14.4 hereof is reasonably calculated to give actual
notice.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiary by their respective duly authorized
representatives, and by the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:   /s/ David A. Brandon    
Name:  David A. Brandon     Title:    Chairman of the Board of Directors

 

PRINCIPAL SUBSIDIARY:     DOMINO’S PIZZA LLC     By:   /s/ Michael T. Lawton    
Name:  Michael T. Lawton     Title:    Executive Vice President and Chief
Financial Officer

 

THE EXECUTIVE:       /s/ J. Patrick Doyle     Name:   J. Patrick Doyle

 

 

16



--------------------------------------------------------------------------------

Exhibit 3.2

J. PATRICK DOYLE

CURRENT ACTIVITIES

March 2013

 

  •  

G & K Services, Inc. – Board of Directors

  •  

Business Leaders of Michigan – Board of Directors

 

17



--------------------------------------------------------------------------------

Exhibit 4.2

DOMINO’S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

 

18



--------------------------------------------------------------------------------

Exhibit A-I

STOCK PLAN



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF OPTION AGREEMENT



--------------------------------------------------------------------------------

ExhibitA-3

FORM OF PERFORMANCE SHARE AWARD AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

D&O INSURANCE AND PERSONAL LIABILITY PROTECTION

The Company shall provide the Executive with the coverage described in this
Exhibit B or such other coverage as the Company shall from time to time select
that shall be not substantially less favorable to the Executive than the
coverage described herein.